UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6085



GRADY EDWARD LLOYD,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
PERRY CORRECTIONAL INSTITUTION; DOCTOR
EDWARDS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(CA-99-1787-4-18BF)


Submitted:   April 27, 2000                   Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Grady Edward Floyd, Appellant Pro Se. Steven Michael Pruitt, BURNS,
MCDONALD, BRADFORD, PATRICK & TINSLEY, Greenwood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grady Edward Lloyd appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Lloyd v. South Carolina Dep’t of Correc-

tions, No. CA-99-1787-4-18BF (D.S.C. Dec. 13, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2